UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.1)* American Bancorp of New Jersey, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 02407E104 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) December 17, 2008 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.576152102 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power150,297 8. Shared Voting Power 9. Sole Dispositive Power 150,297 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person150,297 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.38 14. Type of Reporting Person OO 1 SCHEDULE 13D CUSIP No. 576152102 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power168,209 8. Shared Voting Power 9. Sole Dispositive Power168,209 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person168,209 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.55 14. Type of Reporting Person PN 2 SCHEDULE 13D CUSIP No. 576152102 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power 127,309 8. Shared Voting Power 9. Sole Dispositive Power 127,309 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 127,309 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.17 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 576152102 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power161,364 8. Shared Voting Power 9. Sole Dispositive Power161,364 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person161,364 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.49 14. Type of Reporting Person OO 4 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power0 8. Shared Voting Power 9. Sole Dispositive Power0 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person0 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. Berggruen Holdings North America Ltd. 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationBritish Virgin Islands Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power0 8. Shared Voting Power 9. Sole Dispositive Power0 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person0 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0 14. Type of Reporting Person CO 6 SCHEDULE 13D CUSIP No. 576152102 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power616,928 8. Shared Voting Power 9. Sole Dispositive Power616,928 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person616,928 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)5.68 14. Type of Reporting Person IN 7 This statement on Schedule 13 D which was filed on July 27, 2007on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C. (“Broad Park”), LSBK06-08, L.L.C., Berggruen Holdings North America Ltd., Lawrence Seidman individually (“Seidman”), andotherSeidman clients ("Seidman clients")collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of American Bancorp of New Jersey, Inc., a New Jerseycorporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 4. Purpose of Transaction Berggruen Holdings North America Ltd.*, and LSBK06-08, LLC, both Reporting Persons, soldall the sharesowned of the Issuer andhas ceased to be a Reporting Person. (For details, please see attached Schedule A.) *All of the shares of the Issuer sold by Berggruen were sold to other entities controlled by Seidman. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business on December 19, 2008, the Reporting Persons owned beneficially an aggregate of 616,928 shares of Common Stock, which constituted pproximately 5.68% of the 10,859,692 shares of Common Stock outstanding as of December 11, 2008 as disclosed in the Issuer's 10-K for the period ended September 30, 2008. There have not been any transactions, other than previously reported transactions, in the Common Stock effected by the Reporting Persons within the past (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this Item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. 8 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 22, 2008 /ss/ Lawrence B. Seidman Lawrence B. Seidman, Manager, Seidman and Associates, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership II, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, Broad Park Investors, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, LSBK06-08, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Individually /ss/ Lawrence B. Seidman Lawrence B. Seidman, On behalf of Seidman Clients 9 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 7/23/2008 9.7000 261,512.00 26,960 SAL 12/16/2008 11.1992 -139,990.46 -12,500 sale SAL 12/17/2008 11.2347 -367,094.63 -32,675 sale SAL 12/18/2008 11.3166 -289,331.60 -25,567 sale SAL 12/19/2008 11.3450 -159,215.88 -14,034 sale SIP 7/1/2008 9.9040 49,520.00 5,000 SIP 7/23/2008 9.7000 258,990.00 26,700 SIP 12/16/2008 11.1992 -139,990.46 -12,500 sale SIP 12/17/2008 11.2020 -140,025.46 -12,500 sale SIP 12/18/2008 11.3166 -289,331.60 -25,567 sale SIP 12/19/2008 11.3450 -159,204.53 -14,033 sale SIPII 1/23/2008 10.0667 12,080.00 1,200 SIPII 5/19/2008 10.5500 105,500.00 10,000 SIPII 7/23/2008 9.7000 213,487.30 22,009 SIPII 12/16/2008 11.1992 -139,990.46 -12,500 sale SIPII 12/17/2008 11.2020 -140,025.46 -12,500 sale SIPII 12/18/2008 11.3166 -289,320.29 -25,566 sale SIPII 12/19/2008 11.3450 -159,204.53 -14,033 sale LSBK 5/19/2008 10.5500 52,750.00 5,000 LSBK 7/11/2008 9.8720 24,680.00 2,500 LSBK 7/14/2008 9.8080 24,520.00 2,500 LSBK 7/23/2008 9.7000 69,112.50 7,125 LSBK 12/15/2008 11.2277 -317,744.95 -28,300 sale LSBK 12/16/2008 11.1992 -139,990.46 -12,500 sale LSBK 12/16/2008 11.2056 -168,084.05 -15,000 sale LSBK 12/17/2008 11.2322 -71,043.51 -6,325 sale Broad Park 5/19/2008 10.5500 105,500.00 10,000 Broad Park 7/1/2008 9.9000 49,500.00 5,000 Broad Park 7/23/2008 9.7000 179,508.20 18,506 Seidman Client 11/14/2007 10.5000 21,000.00 2,000 Berggruen 10/23/2007 10.5500 29,540.00 2,800 Berggruen 10/24/2007 10.5500 105,500.00 10,000 Berggruen 10/25/2007 10.5500 79,125.00 7,500 Berggruen 10/30/2007 10.5500 31,650.00 3,000 Berggruen 11/1/2007 10.4994 31,498.20 3,000 Berggruen 7/23/2008 9.7000 -982,610.00 -101,300 sale 10
